
	

113 HR 3099 IH: Gulf of Mexico Red Snapper Conservation Act of 2013
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3099
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2013
			Mr. Miller of Florida
			 (for himself, Mr. Richmond,
			 Mr. Boustany,
			 Mr. Duncan of South Carolina,
			 Mr. Farenthold,
			 Mr. Latta,
			 Mr. Olson,
			 Mr. Palazzo,
			 Mr. Rogers of Alabama,
			 Mr. Scalise,
			 Mr. Austin Scott of Georgia,
			 Mr. Thompson of Mississippi,
			 Mr. Walz, Mr. Westmoreland, and
			 Mr. Wittman) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To provide for the development of a fishery management
		  plan for the Gulf of Mexico red snapper, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf of Mexico Red Snapper
			 Conservation Act of 2013.
		2.DefinitionsIn this Act:
			(1)Coastal
			 watersThe term coastal waters means all waters of
			 the Gulf of Mexico—
				(A)shoreward of the
			 baseline from which the territorial sea of the United States is measured;
			 and
				(B)seaward from the
			 baseline described in subparagraph (A) to the inner boundary of the exclusive
			 economic zone.
				(2)CommissionThe
			 term Commission means the Gulf States Marine Fisheries
			 Commission.
			(3)Exclusive
			 economic zoneThe term
			 exclusive economic zone has the meaning given to such term in
			 section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1802).
			(4)Federal fishery
			 management planThe term
			 Federal fishery management plan means the Fishery Management Plan
			 for the Reef Fish Resources of the Gulf of Mexico prepared by the Gulf of
			 Mexico Fishery Management Council pursuant to section 622.1 of title 50, Code
			 of Federal Regulations.
			(5)Fishery
			 management measureThe term fishery management
			 measure means any policy, process, or tool used by a Gulf coastal State
			 to implement the fishery management plan.
			(6)Fishery
			 management planThe term fishery management plan
			 means a plan created by the Commission for the sustainability of Gulf of Mexico
			 red snapper and the economic and community benefits of each of the Gulf coastal
			 States.
			(7)Gulf coastal
			 StateThe term Gulf coastal State means any
			 of—
				(A)Alabama;
				(B)Florida;
				(C)Louisiana;
				(D)Mississippi;
			 or
				(E)Texas.
				(8)Gulf of Mexico
			 red snapperThe term Gulf of Mexico red snapper
			 means members of stocks or populations of the species Lutjanis campechanus,
			 which ordinarily are found shoreward of coastal waters.
			(9)OverfishingThe term overfishing has the
			 meaning given to such term in section 3 of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1802).
			(10)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			3.Data collection
			 strategy for Gulf of Mexico red snapperNot later than one year after the date of
			 the enactment of this Act, the Commission, with the support of the Secretary,
			 shall prepare and adopt by vote a strategy for the collection of data on the
			 Gulf of Mexico red snapper fishery that shall include—
			(1)measures to enhance interstate
			 collaboration on the collection of data regarding the Gulf of Mexico red
			 snapper fishery; and
			(2)a plan to undertake annual stock
			 assessments of Gulf of Mexico red snapper.
			4.Adopting a
			 fishery management plan
			(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Commission shall prepare
			 and adopt by vote a fishery management plan and submit the plan to the
			 Secretary.
			(b)RequirementsIn
			 adopting a fishery management plan under subsection (a), the Commission shall
			 ensure—
				(1)adequate opportunity for public
			 participation prior to a vote under subsection (a), including—
					(A)at least 1 public
			 hearing held in each Gulf coastal State; and
					(B)procedures for
			 submitting written comments on the fishery management plan to the Commission
			 and for making such comments and responses of the Commission available to the
			 public; and
					(2)that such plan
			 contains standards and procedures for the long-term sustainability of Gulf of
			 Mexico red snapper based on the available science.
				(c)Limitations on
			 quotasThe fishery management
			 plan shall address the quotas of Gulf of Mexico red snapper on the date of the
			 enactment of this Act as follows:
				(1)Based on stock assessments, the fishery
			 management plan may increase the quota apportioned to commercial fishing in a
			 fair and equitable manner.
				(2)Except as provided in paragraph (3), the
			 fishery management plan shall not reduce such quota until the date that is 3
			 years after the date of the enactment of this Act.
				(3)If there is a reduction in the stock of
			 Gulf of Mexico red snapper prior to the date specified in paragraph (2), the
			 fishery management plan shall reduce quotas apportioned to all fishing sectors
			 in a fair and equitable manner that ensures a sustainable harvest of Gulf of
			 Mexico red snapper.
				(d)Gulf coastal
			 State requirementsThe
			 fishery management plan shall describe standards of compliance for Gulf coastal
			 States to use in developing fishery management measures.
			5.Review and
			 certification by Secretary
			(a)Plan
			 reviewThe Secretary shall
			 review the fishery management plan submitted pursuant to section 4 to determine
			 if the plan—
				(1)is compatible, to the extent practicable,
			 with section 301 of the Magnuson-Stevens Fishery Conservation and Management
			 Act (16 U.S.C. 1851); and
				(2)will ensure the long-term sustainability of
			 Gulf of Mexico red snapper populations.
				(b)Plan
			 certificationThe Secretary
			 shall determine whether to certify the fishery management plan based on the
			 review conducted under subsection (a).
			(c)Failure To
			 certifyIf the Secretary does not certify the fishery management
			 plan under subsection (b), the Secretary shall submit a written explanation to
			 the Commission explaining why the plan was not certified. The Commission may
			 submit a new fishery management plan to the Secretary pursuant to section
			 4.
			(d)Time for
			 Secretary responseIf the
			 Secretary fails to act pursuant to subsection (b) within 120 days of receipt of
			 the fishery management plan, the plan shall be treated as certified by the
			 Secretary.
			6.State
			 implementation of the fishery management plan
			(a)Management
			 measures deadlineThe
			 Commission shall establish a deadline for each Gulf coastal State to submit
			 fishery management measures to the Commission.
			(b)Review and
			 approvalWithin 60 days of
			 receipt of the fishery management measures, the Commission shall review and
			 approve such measures that ensure each Gulf coastal State is in compliance with
			 the objectives of the fishery management plan.
			(c)Revocation of
			 Federal managementThe
			 Commission shall certify to the Secretary that the Commission has approved the
			 fishery management measures submitted under subsection (a) for all Gulf coastal
			 States. Upon receipt of the certification, the Secretary shall—
				(1)publish a notice
			 in the Federal Register revoking those regulations and portions of the Federal
			 fishery management plan that are in conflict with the fishery management plan
			 submitted under section 4, including the deletion of the Gulf of Mexico red
			 snapper from the Federal fishery management plan; and
				(2)transfer
			 management of Gulf of Mexico red snapper to the Gulf coastal
			 States.
				(d)ImplementationUpon
			 the transfer of management described in subsection (c)(2), each Gulf coastal
			 State shall implement the measures approved under subsection (b).
			7.Commission
			 oversight responsibilities
			(a)Implementation
			 and enforcement of fishery management measuresIn December of the
			 year following the transfer of management described in section 6(c)(2), and at
			 any other time the Commission considers appropriate after that December, the
			 Commission shall determine if—
				(1)each Gulf coastal
			 State has fully adopted and implemented fishery management measures;
				(2)such measures
			 continue to be in compliance with the fishery management plan; and
				(3)the enforcement of such measures by each
			 Gulf coastal State is satisfactory to maintain the long-term sustainability and
			 abundance of Gulf of Mexico red snapper.
				(b)Certification of
			 overfishing and rebuilding plansIf the Gulf of Mexico red snapper in a Gulf
			 coastal State is experiencing overfishing or is subject to a rebuilding plan,
			 that Gulf coastal State shall submit a certification to the Commission showing
			 that such State—
				(1)has implemented
			 the necessary measures to end overfishing or rebuild the fishery; and
				(2)in consultation with the National Oceanic
			 and Atmospheric Administration, has implemented a program to provide for data
			 collection adequate to monitor the harvest of Gulf of Mexico red snapper by
			 such Gulf coastal State.
				8.Opportunity to
			 remedy
			(a)In
			 generalIf the Commission
			 finds that a Gulf coastal State is noncompliant under section 7, the Commission
			 shall offer assistance to that Gulf coastal State to remedy the finding of
			 noncompliance.
			(b)Notification to
			 Secretary for continued noncomplianceIf, after such time as determined by the
			 Commission, the Gulf coastal State receiving assistance described in subsection
			 (a) remains noncompliant, the Commission shall vote on whether to notify the
			 Secretary.
			9.Closure of the
			 Gulf of Mexico red snapper fishery
			(a)Conditions for
			 closureNot later than 60 days after the receipt of a notice
			 under section 8(b), the Secretary may declare a closure of the Gulf of Mexico
			 red snapper fishery within the Federal waters adjacent to the waters of the
			 Gulf coastal State that is the subject of such notice.
			(b)ConsiderationsPrior
			 to making a declaration under subsection (a) the Secretary shall consider the
			 comments of such Gulf coastal State and the Commission.
			(c)Actions
			 prohibited during closureDuring a closure of the Gulf of Mexico
			 red snapper fishery under subsection (a), it is unlawful for any person—
				(1)to engage in fishing for Gulf of Mexico red
			 snapper within the Federal waters adjacent to the waters of the Gulf coastal
			 State covered by the closure;
				(2)to land, or attempt to land, the Gulf of
			 Mexico red snapper to which the closure applies; or
				(3)to fail to return
			 to the water any Gulf of Mexico red snapper to which the closure applies that
			 are caught incidental to commercial harvest or in other recreational
			 fisheries.
				10.Economic
			 analysis and report
			(a)Economic
			 analysis of Gulf of Mexico red snapper fisheryThe Secretary, in
			 consultation with the Gulf coastal States and the Commission, shall conduct a
			 study and analysis of the economic impacts for the local, regional, and
			 national economy of the Gulf of Mexico red snapper fishery. The study shall
			 include an analysis of—
				(1)the beneficial
			 economic impacts on industries directly related to the Gulf of Mexico red
			 snapper fishery, including boat sales, marina activity, boat construction and
			 repair, fishing gear and tackle sales, and other closely related industries;
			 and
				(2)the downstream economic impacts of the Gulf
			 of Mexico red snapper fishery on the economies of the Gulf coastal States,
			 including hotels, restaurants, grocery stores, related tourism, and other
			 peripheral businesses and industries.
				(b)Biennial
			 reportsBeginning 2 years after the date of the enactment of this
			 Act, and every 2 years thereafter, the Secretary shall submit a report on the
			 findings of the study conducted under subsection (a) to Congress, the Governor
			 of each of the Gulf coastal States, and the Commission. Each report shall be
			 made available to the public and shall include recommendations for additional
			 actions to be taken to encourage the sustainability of the Gulf of Mexico red
			 snapper fishery.
			
